Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The reply filed on 11/13/20 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has not properly elected the species.  Applicant must elect a species of the diisocyanate as recited below in para. 3.  An example of an appropriate election would be diisocyanate=isophorone diisocyanate. The election/restriction has been repeated below.  See 37 CFR 1.111
Election/Restriction

1.	Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-10, drawn to first solid rocket propellant.
	Group II, claim(s) 11-17, drawn to a second solid rocket propellant.
2.	The inventions listed as Groups I, II, III, and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: There is no special technical feature which defines over the prior art of record, see US 4210474.	
3.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
	Applicant is required, in reply to this action, to elect a single species based on the composition (i.e. Applicant must elect one of each component of the composition including the oxidizer, the diisocyanate, and the diol) to which the claims shall be restricted if no generic claim is finally held to be allowable.  An example of an appropriate election would be oxidizer= ammonium perchlorate and diisocyanate=isophorone diisocyanate, and the diol=dimer diol.  The reply must also identify the claims 
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
4.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: There is no special technical feature which defines over the prior art of record, see US 4210474.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AILEEN B FELTON/Primary Examiner, Art Unit 1734